 


109 HR 334 IH: Angolan Temporary Protected Status Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 334 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Angola under section 244 of the Immigration and Nationality Act in order to make nationals of Angola eligible for temporary protected status under such section. 
 
 
1.Short titleThis Act may be cited as the Angolan Temporary Protected Status Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Angola has just recently emerged from 41 years of conflict, including a 14-year struggle for independence followed by 27 years of civil war. 
(2)As much as 1/3 of the population of Angola was displaced by warfare and now needs to be resettled, amounting to some 4,000,000 internal and external refugees. 
(3)The government established by the Lukasa Protocol is currently struggling to meet the needs of its people in the face of continued unrest and food shortages. 
(4)Daily conditions throughout the country mirror the collapse of administrative infrastructure as well as weak social institutions; hospitals are without medicines or basic equipment, schools are without books, and public employees often lack the basic supplies for day-to-day work. 
(5)National elections to create a freely elected government may still be several years away. 
(6)An insurgency group, the Front for the Liberation of the Enclave of Cabinda (FLEC), remains active in Cabinda province, where Amnesty International has reported instances of human rights abuses such as indiscriminate killings, setting fire to villages, and rape. 
(7)The Department of State has identified Angola as a place of considerable risk for travel, due to banditry, extensive use of land mines during the war, and poor government infrastructure and security capabilities. 
3.Sense of CongressIt is the sense of the Congress that, in view of the difficulties facing the Angolan people in the aftermath of their civil war, Angola qualifies for designation under section 244(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)(A)), pursuant to which Angolan nationals would be eligible for temporary protected status in the United States. 
4.Designation for purposes of granting temporary protected status to angolans 
(a)Designation 
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Angola shall be treated as if it had been designated under subsection (b) of that section, subject to the provisions of this section. 
(2)Period of designationThe initial period of such designation shall begin on the date of enactment of this Act and shall remain in effect for 1 year. 
(b)Aliens eligibleIn applying section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this section, subject to section 244(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(3)), an alien who is a national of Angola meets the requirements of section 244(c)(1) of that Act (8 U.S.C. 1254a(c)(1)) only if— 
(1)the alien has been continuously physically present in the United States since the date of enactment of this Act; 
(2)the alien is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(A)), and is not ineligible for temporary protected status under section 244(c)(2)(B) of that Act (8 U.S.C. 1254a(c)(2)(B)); and 
(3)the alien registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent to travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a). 
 
